Title: To Thomas Jefferson from George Hay, 26 August 1824
From: Hay, George
To: Jefferson, Thomas


Sir
Oak Hill Loudon
Aug: 26. 1824
I take the liberty to inclose to you, an open letter to Mr A. Brockenbrough, who I understand, as Rector of the University, has the appointment of the keepers of the Hotels, belonging to the Establishment. As the powers of the Rector will no doubt be exercised under the control of the trustees or Visitors of the University, and as the appointments about to be made, are, I apprehend, of some importance, I have taken the liberty, of passing the inclosed thro your hands to Mr B.—I have  been the more inclined to take this course, because it affords me an opportunity, of assuring you once more of the very high respect with which I amYr mo: ob. Sv.Geo. Hay